FILE COPY




                           Fourth Court of Appeals
                                    San Antonio, Texas

                                     August 25, 2020

                                   No. 04-20-00111-CR

                                   Victor ROMERO,
                                       Appellant
                                           v.
                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-05-0132-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

    The State’s motion for a 60-day extension of time to file its brief is GRANTED. It is
ORDERED that the State’s brief is due no later than October 23, 2020.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court